Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 1-3 and 7-10 in the reply filed on 08/23/22 is acknowledged.
Claims 4-6 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/22.
Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  both claims recite “the addition one of the group” in the second line of each claim.  It is believed that Applicant possibly meant “the addition of one of the group”  Appropriate correction is required.

Claim Rejections - 35 USC § 112, indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 8 contains the trademark/trade name Glucopon 420.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe alkyl polyglucosides surfactant and, accordingly, the identification/description is indefinite. 
Claim 1 requires a particular percentage or ratio pertaining to a dilute sodium hydroxide solution.  It is unclear from these claims if the concentration and ratio pertain to the actual content of sodium hydroxide, or to a dilute solution that contains an unspecified small amount of sodium hydroxide.  For purposes of examination, these limitations will be interpreted to require that the solution itself, not the content of the sodium hydroxide is required in the claimed concentration or ratio. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mixon et al. (US PG Pub. 2008/0171117 A1).
Mixon et al. teaches an antimicrobial formulation that comprises a buffered acid solution comprising a strong acid, such as sulfuric acid, and a salt of a strong acid and strong base, such as ammonium sulfate (salt produced by reacting ammonium hydroxide and sulfuric acid) or sodium sulfate (salt produced by sodium hydroxide and sulfuric acid), and further contains an antimicrobial metal, such as silver, a pH adjusting agent (Tasker clear, example 12) as well as a surfactant (wetting agent, amine oxide thickener, foaming agent)  and water (see abstract, para [0019], [0084], [0092], [0094], [0097], [0104], claims 18 and 22). The reference teaches use of the foaming surfactants can be nonionic, anionic, or cationic in nature. Examples of useful surfactant types include, but are not limited to the following: alcohol ethoxylates, alcohol ethoxylate carboxylate, amine oxides, alkyl sulfates, alkyl ether sulfate, sulfonates, quaternary ammonium compounds, alkyl sarcosines, betaines and alkyl amides, see [0083]. The pH of the formulation may be between 1.5 and 6, which overlaps with the required pH (see para [0019]).  Mixon et al. further teaches that it is beneficial to provide the antimicrobial metal in the form of a sulfate as Mixon et al. teaches that doing so is believed to enhance antimicrobial metal and proton uptake in microbes (see para [0095]).  In regards to concentrations, Mixon et al. teach amounts of sulfuric acid of 0.05-0.5 wt%, ammonium sulfate of 0.01-0.5 wt%, copper sulfate antimicrobial agent of 0.001-0.5 wt%, amine oxide surfactant of 0.001-10 wt%, water at 98-99 % giving amounts of sulfuric acid, ammonium sulfate, antimicrobial metal, water and surfactant that overlap or closely abut ranges and ratios required by the claims (see para [0104]). Mixon et al. further teach applying the composition to a surface, such as the surface of seafood (see para [0054]). 
Mixon et al. teach an antimicrobial composition as discussed above, but do not exemplify a single composition or embodiment that contains all of the ingredients in the required concentration, but the highlighted teachings of Mixon et al. in view of routine optimization would have cured this deficit. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a composition that comprises water, ammonium sulfate, sulfuric acid and an antimicrobial metal based upon the teachings of Mixon et al.   As silver is listed as 1 of 4 antimicrobial metals to be used as the antimicrobial metal and as Mixon et al. specifically teach providing the antimicrobial metal in a sulfate form aids in antimicrobial metal and proton uptake by microbes, it would have been obvious to one of ordinary skill in the art to select silver sulfate as the antimicrobial metal to include in the antimicrobial solution with a reasonable expectation of success.  Furthermore, as Mixon et al. teach providing a wetting agent, a foaming agent which can be an anionic or nonionic surfactant, or a amine oxide surfactant as a thickening agent, it would have been obvious to one of ordinary skill in the art to provide such an anionic or nonionic surfactant to enhance wetting of a treated surface and to aid in delivering the composition as a foam or in a thickened form and to apply this composition to a surface to be disinfected.  Regarding the addition of a dilute solution of sodium hydroxide to the composition as Mixon et al. explicitly teaches providing a pH adjuster to the sulfuric acid and ammonium sulfate containing composition to attain the desired pH as well as teaches that a final buffering agent may be sodium sulfate, the salt of the strong acid sulfuric acid and the strong base sodium hydroxide, it would have been obvious to one of ordinary skill in the art to provide sodium hydroxide to raise the pH of the solution by forming sodium sulfate when reacting with sulfuric acid.  As the desired pH taught by Mixon is no higher than 6, but preferably lower, it would have been appreciated by one of ordinary skill in the art that the sodium hydroxide added would have had to be in dilute amounts, smaller than the amount sulfuric acid, which could be present as low as 0.01 wt% and up to 0.5 wt% and thus the claimed amount of dilute sodium hydroxide would have been obvious over this teaching.
	Regarding the concentration of sulfuric acid, ammonium sulfate (and resulting sulfate, ammonium and hydrogen ions in solution), water, silver sulfate and surfactant, A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  A prima facie case of obviousness also exists wherein the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985) (holding that a rejection of a claim directed to an alloy of titanium “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium was proper); MPEP § 2144.05.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612